20-10887-tmd Doc#63 Filed 09/15/20 Entered 09/15/20 09:04:42 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: September 15, 2020
                                                          ________________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

   IN RE:

   WC 1ST AND TRINITY LP

   WC 3RD AND CONGRESS LP
                                                      T  §
                                                         §
                                                         §
                                                         §
                                                         §
                                                                           Case No. 20-10885

                                                                           Case No. 20-10887
                                     O                   §
                            Debtors                      §


       ORDER GRANTING MOTION TO DESIGNATE RECEIVER TO REMAIN IN
                   O
                 CHARGE OF THE DEBTORS IN POSSESSION


          On this day, the Court considered the Motion to Designate Receiver to Remain in Charge of the

  Debtors in Possession filed by The Roy F. & Joann Cole Mitte Foundation. Having considered the Motion,
M

  any responses to same, and arguments of counsel, the Court is of the opinion that the motion should be

  GRANTED.

          It is therefore ORDERED that the Receiver, Greg Milligan, shall remain in custody and control of

  the Debtor in Possession Partnership properties subject to further order of the Court.

                                                     ###
20-10887-tmd Doc#63 Filed 09/15/20 Entered 09/15/20 09:04:42 Main Document Pg 2 of 2




  PREPARED BY:

  William H. Daniel
  State Bar No. 05362700
  Ray Chester
  State Bar No. 04189065
  McGinnis Lochridge LLP
  600 Congress Avenue, Suite 2100
  Austin, Texas 78701
  (512) 495-6000
  (512) 495-6093 (Fax)
  wdaniel@mcginnislaw.com
  rchester@mcginnislaw.com

  ATTORNEYS FOR THE ROY F. & JOANN COLE MITTE FOUNDATION




                                         T
                              O
                O
M


                                        -2-
